UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF BROADVISION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3184303 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1600 Seaport Blvd, Suite 550, North Building, Redwood City, CA 94063 (Address of Principal Executive Offices) Amended and Restated 2006 Equity Incentive Plan (Full Title of the Plans) Shin-Yuan Tzou Chief Financial
